office_of_chief_counsel internal_revenue_service memorandum number release date cc fip postf-157677-01 uil date date to associate area_counsel lmsb area - nashville attn kirk s chaberski from associate chief_counsel financial institutions products branch subject request for field_service_advice non-docketed large case legend parent taxpayer state x year year year year this responds to your date memorandum requesting our advice regarding the proper calculation of the reduction for tax-exempt_interest under sec_832 of the internal_revenue_code in arriving at taxpayer’s deduction for losses_incurred on insurance contracts during the taxable_year as provided by sec_832 issues page is the amount of tax-exempt_interest included in the reduction of the deduction for losses_incurred as required by sec_832 the gross amount of the tax-exempt_interest or the amount of tax-exempt_interest net of any amortizable_bond_premium attributable to the instruments paying the tax-exempt_interest if the amount of tax-exempt_interest properly taken into account in calculating the reduction of the deduction for losses_incurred as required by sec_832 is the amount of tax-exempt_interest net of any amortizable_bond_premium does taxpayer’s utilization of this amount in computing the reduction under sec_832 for year and subsequent years constitute a change in method_of_accounting to which the provisions of sec_446 apply should taxpayer be allowed to adjust the amount of tax- exempted interest used in calculating the sec_832 reduction of the deduction for losses_incurred based on the ratio of taxpayer’s loss_reserves attributable to transactions with parent which do not constitute an insurance contracts for tax purposes answer sec_1 the amount of tax-exempt_interest to be included in calculating the reduction of the deduction for losses_incurred under sec_832 should be tax-exempt_interest net of any amortizable premium paid for the bond s generating the tax- exempt_interest taxpayer’s utilization of tax-exempt_interest net of amortizable_bond_premium in computing the reduction of the deduction for losses_incurred under sec_832 beginning with year does not constitute a change in method_of_accounting the administrative position of the service is that a captive insurance subsidiary is treated as the owner of the assets transferred by its parent_corporation even if the parent’s deduction for the related insurance premiums is disallowed because the arrangement does not constitute an insurance_contract for tax purposes accordingly the adjustment made by taxpayer in calculating the amount of tax- exempt_interest subject_to the reduction under sec_832 for the portion attributable to parent should be disallowed discussion page facts taxpayer is organized as a captive_insurance_company under the laws of state x taxpayer is a wholly owned subsidiary of parent and joins with parent and certain other operating subsidiaries of parent collectively the subsidiaries in filing a consolidated federal_income_tax return on a calendar_year basis taxpayer has filed its returns as an insurance_company taxable under sec_831 taxpayer’s principal business is to provide indemnification for losses sustained by parent and subsidiaries for purposes of this memorandum we have assumed that the contracts between taxpayer and subsidiaries are insurance contracts for tax purposes whereas the contract between taxpayer and parent is not an insurance_contract for which the premiums_paid by parent were deductible under sec_162 see eg 881_f2d_247 6th one source_of_income for taxpayer is tax-exempt_interest we assume for purposes of this memorandum that the income from these bonds is fully tax-exempt under sec_103 for some of these bonds taxpayer paid a premium ie paid more than the face_amount of the bond in computing its insurance_company_taxable_income taxpayer is required under sec_832 to reduce the deduction losses for incurred under sec_832 by percent of inter alia the amount of tax-exempt_interest received or accrued during the year on its original federal_income_tax returns for year and year taxpayer computed the percent reduction of its allowed losses_incurred by reference to the gross amount of tax-exempt_interest that it received or accrued during each year however taxpayer now seeks to change the computation of the reduction of its allowed losses_incurred taxpayer submits that the amount of tax-exempt_interest implicated in the computation should be that net of amortizable_bond_premium and on its original federal_income_tax returns for year and year taxpayer has computed the reduction of its allowed losses in this manner in addition for each year taxpayer makes a modification to its computation under sec_832 for a portion attributable to parent taxpayer’s rationale for this adjustment is that it is consistent with the distinction drawn in humana and certain other cases in which the courts have found that an arrangement between a captive insurance subsidiary and its parent_corporation does not constitute insurance although insurance may exist between the captive and other affiliated corporations taxpayer calculates the adjustment to tax-exempt page interest for the portion attributable to parent by applying a fraction to the amount otherwise computed under sec_832 the numerator of this fraction is an amount deemed parent company reserves and the denominator is the total_reserves of taxpayer the fraction thus created is then applied to the sec_832 reduction of the allowable losses_incurred the resulting product is then deemed the final sec_832 reduction and is subtracted from the amount of losses_incurred under sec_832 in arriving at taxpayer’s taxable_income the effect of this adjustment is similar to treating parent as the owner of a pro_rata share of the securities producing the tax-exempt_income law and analysis issue taxpayer is an insurance_company other than a life_insurance_company sec_831 imposes the tax provided in sec_11 on the taxable_income of such a company sec_832 of the code defines the taxable_income of a non-life insurance_company as the gross_income of the company less certain allowed deductions sec_832 defines the gross_income as the sum of certain items including the gross amount of underwriting_income sec_832 underwriting_income in turn is defined as the premiums earned on insurance contracts during the taxable_year less losses_incurred sec_832 sec_832 defines losses_incurred as inter alia losses paid during the taxable_year however sec_832 imposes a limitation on the amount of losses_incurred the amount of losses to be deducted from premiums earned is reduced by of inter alia tax- exempt_interest received or accrued during such taxable_year sec_832 neither the code nor the applicable regulations specifically define tax-exempt_interest for purposes of sec_832 the question therefore posed is whether tax- exempt_interest for purposes of sec_832 is simply the gross amount of interest received or accrued during the year that is exempt from tax or whether it is the amount received or accrued during the year net of the amortization of any premium paid for the instrument s as the house committee pointed out during consideration of sec_832 t he deduction for losses_incurred reflects losses page paid during the year as well as the increase in reserves for losses_incurred but not paid h_r rep no 99th cong 1st sess to the extent a non-life insurance_company was able to fund losses_incurred with income exempt from tax that company would obtain a double tax_benefit by deducting losses which were paid with income that had not been taxed in enacting sec_832 congress was of the mind that it is not appropriate to fund loss_reserves on a fully deductible basis out of income which may be in whole or in part exempt from tax id see also general explanation of the tax_reform_act_of_1986 staff of joint_committee on taxation 100th cong 1st sess in order to accomplish this congress intended that t he amount of the addition to reserves that is deductible should be reduced by a portion of such tax- exempt_income to reflect the fact that reserves are generally funded in part from tax-exempt_interest therefore the bill includes a proration provision h_r rep no pincite congress drew a parallel to the treatment of life_insurance_companies taxable under sec_801 life_insurance_companies are required to reduce their increase in reserves by inter alia the amount of the policyholder’s_share of tax-exempt_interest sec_807 as the general explanation points out for non-life insurance_companies n o reduction in the loss reserve deduction was required under prior_law to take account of the fact that deductible additions to reserves could come out of income not subject_to tax unlike life_insurance_companies property and casualty insurance_companies were not required to allocate or prorate investment_income including tax-exempt investment_income so as to take account of the possibility of a double deduction where deductible additions to reserves were funded with tax-exempt_income general explanation pincite in order to address this double benefit and to provide a proration rule for non-life insurance_companies similar to the life_insurance_company tax rule congress utilized a proxy approach by requiring that the amount of losses_incurred deductible by a non-life insurance_company to be reduced by a specified portion of the insurer’s tax-exempt_interest h_r rep no 99th cong 2d sess ii-356-57 by page requiring the deduction to be reduced by a specified portion less than congress affirmatively allowed non-life insurance_companies to obtain a degree of a double benefit from being able to deduct losses_incurred which were paid with income exempt from tax neither sec_832 nor the regulations thereunder define what constitutes tax-exempt_interest received or accrued during such taxable_year the conference committee report indicates that f or this purpose tax-exempt_interest includes interest_income excludable under sec_103 or deductible under sec_832 the portion of interest_income excludable under sec_1331 and other similar items sec_832 provides merely that the amount of interest earned during the taxable_year which under sec_103 is excluded from gross_income is deductible sec_1_832-5 does not elaborate on this item sec_103 provides that subject_to certain exceptions gross_income does not include interest on any state_or_local_bond sec_103 where a premium is paid for a tax-exempt_bond the premium must be amortized sec_1_171-1 income_tax regulations while the premium so amortized cannot be deducted from gross_income sec_171 it does reduce the taxpayer’s basis in the bond sec_1016 moreover the amortizable premium serves to reduce the amount of tax-exempt_interest income sec_1_171-2 ex income_tax regulations it is noteworthy that life_insurance_companies the treatment of which sec_832 is intended to parallel compute items net of amortizable premiums sec_811 and of perhaps greater significance in computing sec_832 gross_investment_income sec_834 requires that a non-life insurance_company include t he amount of interest which under sec_103 is excluded for the taxable_year from gross_income this provision whose language is similar to that in sec_832 has been interpreted to be net of amortizable premium sec_1_822-10 income_tax regulations finally we think that including amortizable_bond_premium in the computation under sec_832 provides a clear reflection of the economic_effect perhaps this can best be illustrated by example assume a non-life insurance_company purchases a bond that generates tax-exempt_interest of dollar_figure per sec_133 has since been repealed page year assume further that this bond was purchased at a premium and that for the year in question the amortizable portion of the premium is dollar_figure finally assume that the company uses the dollar_figure tax-exempt_interest to fund losses because bond_premium can be thought of as a return of the company’s investment the company effectively only funded losses to the extent of dollar_figure from the interest on the bond the excess of the dollar_figure of tax-exempt_interest received or accrued during the year over the amount of tax-exempt_interest adjusted by the amortizable_bond_premium is treated as a recovery_of taxpayer’s basis in the underlying_security accordingly to allow a non-life insurance_company to compute the reduction of the deduction for losses_incurred as required by sec_832 by determining tax-exempt_interest to be net of the bond_premium amortizable thereto seems to us to be appropriate issue you ask if taxpayer’s switch to computing tax-exempt_interest net of amortizable_bond_premium constitutes a change in method_of_accounting if so then taxpayer must secure the consent of the commissioner prior to doing so sec_1_446-1 defines the term method_of_accounting to include both the overall_method_of_accounting and the accounting treatment of any item in an effort to clarify what constitutes a change in method_of_accounting t d 1970_2_cb_98 amended sec_1_446-1 regarding the requirements for adopting or changing accounting methods sec_1_446-1 as amended provides in part that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in the overall plan although a method_of_accounting may exist without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without consistent treatment a material_item is any item which involves the proper time for the inclusion of an item in income or the taking of a deduction conversely sec_1_446-1 provides that an adjustment of any item_of_income or deduction not involving the proper timing of an item’s inclusion or deduction is not a change in method_of_accounting further a change in method_of_accounting does not include correction of errors in the computation of tax_liability page initially in question is whether the taxpayer’s initial computation of not accounting for amortizable_bond_premium when computing its tax-exempt_interest under sec_832 is a method_of_accounting if it is not then taxpayer does not have an accounting_method that could have been changed to be an accounting_method taxpayer’s initial computation of not accounting for amortizable_bond_premium in computing its sec_832 tax-exempt_interest must involve the accounting treatment of an item sec_1 a an item is any recurring element of income or expense for example an insurance dividend is an item 292_f2d_225 3rd cir cert_denied 368_us_898 we understand that taxpayer is computing an income amount ie underwriting_income and thus its computation does involve the treatment of an item additionally for taxpayer’s initial computation of not accounting for amortizable_bond_premium in computing its sec_832 tax-exempt_interest to be an accounting_method it must have been consistently used sec_1_446-1 contra revrul_90_38 1990_1_cb_57 consistent treatment is not required to adopt a method_of_accounting when an item is treated properly on the first tax_return that reflects the item taxpayer used its initial computation for at least two years thus even though this computation was contrary to the the appropriate computation under sec_832 taxpayer satisfies the consistent use standard of sec_1_446-1 lastly for taxpayer’s initial computation to qualify as a method_of_accounting the computation must involve the treatment of a material_item sec_1_446-1 taxpayer’s initial practice of not accounting for amortizable_bond_premium in computing its sec_832 tax- exempt_interest does not involve the treatment of a material_item because it does not involve the proper time for the inclusion of the underwriting_income in gross_income sec_832 requires taxpayer to compute underwriting_income by a mathematical formula taxpayer made an error in using this formula it consistently but incorrectly failed to account for its amortizable_bond_premium in computing its tax- exempt_interest for purposes of sec_832 this error will result in a cumulative amount of lifetime taxable_income being recognized by taxpayer which is greater than the page amount of taxable_income which would have been determined if taxpayer had always included amortizable_bond_premium in the computation of tax-exempt_interest subject_to the percent reduction of sec_832 the effect is that taxpayer previously used a formula that resulted in lesser deductions for losses_incurred under sec_832 and those higher taxable_income under sec_832 for each of the taxable years in which the amortization of premium was excluded from the computation of tax-exempt_interest this error was not corrected when taxpayer began to account for its amortizable_bond_premium this only resulted in taxpayer using the correct formula to determine the reduction for tax-exempt_interest as required by sec_832 for the year s involved thus the correction of taxpayer’s mistake is a correction_of_an_error not a change in accounting_method_issue in computing the reduction of the amount of its allowed losses_incurred under sec_832 taxpayer adjusts the amount of tax-exempt_interest received or accrued during the taxable_year net of amortizable_bond_premium by a portion attributable to parent this portion is the result of prorating the amount of tax-exempt_interest subject_to the percent reduction under sec_832 between an amount attributable to taxpayer’s deductible loss_reserves and an attributable to losses reserves attributable to transactions with parent which do not constitute insurance contracts for tax purposes and therefore are excluded from taxpayer’s deduction for losses_incurred under sec_832 the fraction is essentially the ratio of what taxpayer deems to be parent’s share of the tax-exempt_interest the effect of this adjustment is to treat parent as the owner of a pro-rata share of the underlying securities generating the tax-exempt_income taxpayer claims this adjustment is consistent with the holding of humana and other court decisions that the arrangement under which it indemnified parent’s losses does not constitute an insurance_contract for tax purposes and therefore must be excluded from the calculation of taxpayer’s deductible losses_incurred under sec_832 it is our position that the characterization of taxpayer’s arrangement with parent as other than an insurance_contract for tax purposes is not relevant to the determination of taxpayer’s adjustment for tax-exempt_interest under sec_832 and that so long as taxpayer qualifies as an insurance_company under sec_831 on the basis of its overall activities taxpayer is required by sec_832 to reduce its deduction for losses_incurred by percent of the amount of tax- page exempt_interest received or accrued during the taxable_year in revrul_77_316 1977_2_cb_53 the service noted that the payment of funds from a parent to its captive subsidiary is merely the movement of an asset from the parent to the subsidiary because the captive insurance subsidiary is an independent corporate entity it is the owner of the funds transferred by the parent_corporation in this regard revrul_77_316 states that when a parent transfers funds to its captives follows amounts paid as so-called insurance premiums by x y and z and their domestic subsidiaries with respect to risks remaining with sec_1 sec_2 and sec_3 respectively will not constitute taxable_income to sec_1 sec_2 and sec_3 under sec_61 of the code as nothing has occurred other than a movement of an asset cash within each family or related corporations instead such amounts will be considered contributions of capital under sec_118 in revrul_2001_31 the service indicated that in analyzing the tax consequences of a captive insurance arrangement it would no longer rely on the economic family theory set forth in revrul_77_316 accordingly revrul_77_316 is obsoleted insofar as it relied on a theory that there can be no risk shifting or risk_distribution within an economic family of corporations revrul_2001_31 explains that the service will no longer assert the economic family theory as the basis to disregard a captive insurance arrangement because the courts have failed to adopt this theory even in situations where they have agreed that the parent’s deduction of the so-called insurance premiums should be disallowed accordingly because revrul_2001_31 did not modify the service’s administrative position with respect to ownership of funds transferred to a captive insurance subsidiary the modification made by taxpayer in computing the amount of tax-exempt_interest subject_to the sec_832 reduction with respect to the portion attributable to parent should be disallowed case development hazards and other considerations inasmuch as we agree with the taxpayer no hazards are presented with respect to our conclusion on issue with respect to our conclusion with respect to issue the government faces the hazard that a court will determine that this adjustment either individually or in concert with other page adjustments does adequately implement the humana decision cf 184_f3d_786 8th cir the escrowed amounts are held for the benefit of the taxpayers either for payment directly to them or for the discharge of their obligations money earned by these amounts should follow the same path for tax purposes s gary geisler assistant chief branch office of associate chief_counsel financial institutions products
